         Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 1 of 13




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                     Civil Action No. 2:19-cv-0501-AJS
ANNE WEST, TOM BROWN,
                       Plaintiffs,
       v.                                            LEAD CASE
DOCUSIGN, INC.,
                       Defendant.
                                                     Civil Action No. 1:19-cv-00132-AJS
KAREN CLARK and TERA DONAHUE,

                       Plaintiffs,
                                                     MEMBER CASE
       v.

GOOD AMERICAN, INC.,
                                                     Electronically Filed

                       Defendant.


                MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFFS’
                      MOTION FOR DEFAULT JUDGMENT
       Pursuant to Rule 55(b)(2) of the Federal Rules of Civil Procedure, Plaintiffs Karen Clark

and Tera Donahue (“Plaintiffs”) move the Court for entry of default judgment against Defendant

Good American, Inc. (“Good American”). Rule 55(b)(2) authorizes the Court to enter a default

judgment against a party when default has been entered by the Clerk of Court. Here, because

Good American has willfully failed to appear in this case, and for the reasons discussed below,

an entry of default judgment of immediate injunctive relief is appropriate. Plaintiffs reserve the

right to submit a fee petition in the future that includes the costs they incur to monitor Good

American’s compliance with the Court’s permanent injunction.

       It is both necessary, and compensable, that the Plaintiffs monitor Defendant’s actions to

ensure Good American changes its corporate policies in a meaningful manner. Adhering to the

requests of injunctive relief will cause its website, www.goodamerican.com, to become and
                                                 1
         Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 2 of 13




remain accessible to individuals with visual disabilities. See Pennsylvania v. Delaware Valley

Citizens' Council for Clean Air, 478 U.S. 546, 559 (1986), supplemented, 483 U.S. 711 (1987)

(citing Northcross v. Board of Educ., 611 F.2d 624, 637 (6th Cir. 1979) (finding that “[s]ervices

devoted to reasonable monitoring of the court's decrees, both to ensure full compliance and to

ensure that the plan is indeed working . . . are compensable services. They are essential to the

long-term success of the plaintiff's suit.”)); see also Garrity v. Sununu, 752 F.2d 727, 738-39 (1st

Cir. 1984) (ruling that there was no abuse in discretion of the award as “[t]he court was entitled

to believe that relief would occur more speedily and reliably if the monitoring referred to

occurred, and that this was a necessary aspect of plaintiffs’ ‘prevailing’ in the case.”).

                      FACTUAL AND PROCEDURAL BACKGROUND

       Plaintiffs Clark and Donahue are, and at all times relevant hereto have been, legally

blind. Compl. at ¶ 2. Defendant Good American sells clothing such as jeans, activewear, tops,

and dresses to the public through its website, www.goodamerican.com (“Website”). Id. ¶ 4.

       Plaintiffs filed a Complaint against Good American on May 3, 2019. Plaintiffs’

Complaint asserts that Good American denies them and approximately 8.1 million Americans

who have difficulty seeing access to its Website’s goods, content, and services because the

Website is largely incompatible with the screen reader programs these Americans use to navigate

an increasingly ecommerce world. Id. ¶ 8. The summons and Complaint were personally served

on Lynanne Gares on May 13, 2019. Ms. Gares is Good American’s Litigation Management

Services Leader and Registered Agent. She is designated by law to accept service on behalf of

Good American at 251 Little Falls Drive, Wilmington, DE, 19808.1 See Proof of Service



1Plaintiffs attach a report from the Delaware Dept. Division of Corporations that identifies
Lynanne Gares as Defendant’s Registered Agent designated to accept service at 251 Little Falls
Drive, Wilmington, DE, 19808 (Exhibit C).
                                                  2
              Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 3 of 13




Returned Executed (ECF No. 59; Exhibit A). Good American’s answer due date was June 3,

2019.

         Neither Good American, nor counsel on its behalf, has appeared in this case, or contacted

Plaintiffs’ counsel about this litigation. As a result, without opposition, the Clerk entered Default

against Good American on June 19, 2019. See Clerk’s Entry of Default (ECF No. 61; Exhibit B).

                                       LEGAL STANDARD

         Rule 55(b)(2) of the Federal Rules of Civil Procedure authorizes the Court to enter a

default judgment against a properly served defendant who fails to file a timely responsive

pleading. “As to the issue of liability, the entry of default constitutes an admission of all facts

well-pleaded in the complaint.” Sec. and Vasquez-Baldonado v. Domenech, 792 F. Supp. 2d

218, 221 (D.P.R. 2011) (quoting Fed. R. Civ. P. 55(b))(internal quotations and citations omitted).

Generally, a court may enter default judgment without a hearing if it “has jurisdiction over the

subject matter and parties, the allegations in the complaint state a specific, cognizable claim for

relief, and the defaulted party had fair notice of its opportunity to object.” Banco Bilbao Vizcaya

Argentaria v. Family Rests., Inc., (In re The Home Rests., Inc.), 285 F.3d 111, 114 (1st Cir.

2002).

                                           ARGUMENT

         I.       THE COURT SHOULD ENTER DEFAULT JUDGMENT

         The Court should enter default judgment against Good American because each of the

factors described in In re The Home Rests., Inc. strongly favors it: (1) the Court has jurisdiction

over the subject matter and parties; (2) Plaintiffs have stated a proper claim; and (3) Good

American had fair notice and an opportunity to answer Plaintiffs’ Complaint. Id.

         ///



                                                  3
         Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 4 of 13




               A.      The Court Has Jurisdiction Over the Subject Matter And Parties

       On August 2, 2018, this Court upheld jurisdiction over substantially similar website

accessibility claims that Plaintiff Antoinette Suchenko brought against ECCO USA, Inc., a New

Hampshire-based company that “offers wholesale distribution of footwear for men and women,

bags, and other related accessories” through its website, www.us.shop.ecco.com. Suchenko v.

ECCO USA, Inc., No. 18cv0562, 2018 U.S. Dist. LEXIS 129862, at *4 (W.D. Pa. Aug. 2, 2018)

(“ECCO”). This case is factually indistinguishable from ECCO. Plaintiffs assert Good American

“attempts to, and indeed does so, participate in the Commonwealth’s economic life by clearly

performing business over the Internet. Through its Website, Defendant enters into contracts for

the sale of its products with residents of Pennsylvania. These online sales contracts involve, and

indeed require, Defendant’s knowing and repeated transmission of computer files over the

Internet. See Access Now Inc. v. Otter Products, LLC, 280 F.Supp.3d 287 (D. Mass. Dec. 4,

2017) (exercising personal jurisdiction over forum plaintiff’s website accessibility claims against

out-of-forum website operator); Access Now, Inc. v. Sportswear, Inc., 298 F.Supp.3d 296 (D.

Mass. 2018) (same).” Compl. ¶ 14. As a result of this targeting, Plaintiff Clark, a resident of this

District, see id. ¶ 17, attempted to use Good American’s Website but was denied access to Good

American’s online services because the Website is incompatible with screen reader software. Id.

¶ 23. As Chief Judge Saris found in Otter Products, these facts, accepted as true, are sufficient to

establish the Court’s jurisdiction over Plaintiffs’ claims.

               B.      Plaintiffs’ Complaint States A Proper Claim

       On April 21, 2017, this Court denied an online retailer’s efforts to dismiss identical

website accessibility claims under Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). See

Gniewkowski v. Lettuce Entertain You Enters., 251 F. Supp. 3d 908, 911 (W.D. Pa. 2017)



                                                  4
         Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 5 of 13




(“Lettuce Entertain you”). As in this case, the plaintiffs in Lettuce Entertain you assert the

defendant’s websites are incompatible with the software they use to navigate the internet because

they, for example, are “unable to participate in the gaming and entertainment services provided

by Churchill.” Id. at 919. This Court found that the inaccessible website due to the screen reader

software being barred from reading the content, and that the website impediment has had a

negative impact on Plaintiffs' ability to frequent Churchill's brick and mortar locations as well.

These findings “constitutes an injury-in-fact under Article III of the ADA.” Id. at 920. As in

Lettuce Entertain You, Plaintiffs here assert that Good American has engaged in illegal disability

discrimination “for [not] providing the same [access] in a manner that is compatible with these

auxiliary aids.” Compl. ¶ 29. For example, Plaintiffs assert that “Defendant’s Website does not

announce the promotional offer pop-up, so screen-reader users will not know it is present.” Id. ¶

23(a). Further, Plaintiffs assert that “Defendant fails to ensure all features are operable using the

keyboard.” Id. ¶ 23(b). As in Lettuce Entertain You, these facts, accepted as true, “state a

specific, cognizable claim for relief” such that default judgment is proper in light of Good

American’s failure to appear.

               C.      Good American Had Fair Notice And Opportunity To Answer

                       Plaintiffs’ Claims

       Plaintiffs filed their Complaint on May 3, 2019. The Summons and Complaint were

personally served on Good American’s Litigation Management Services Leader and Registered

Agent on May 13, 2019. See Proof of Service Returned Executed (ECF No. 59; Exhibit A). Good

American’s answer due date was June 3, 2019. Id. Good American has not answered or

otherwise responded to Plaintiffs’ Complaint, and as a result, the Clerk entered Default against

Good American on June 19, 2019. See Clerk’s Entry of Default (ECF No. 61; Exhibit B). In light



                                                  5
         Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 6 of 13




of these undisputed facts, the Court must find that Good American had fair notice and

opportunity to answer Plaintiffs’ claims such that default judgment is now appropriate.

       II.     PLAINTIFFS ARE ENTITLED TO INJUNCTIVE RELIEF.

       Injunctive relief is proper because (1) Plaintiffs have and will continue to suffer

irreparable injury from Good American’s unchecked disability discrimination; (2) monetary

damages are inadequate to compensate Plaintiffs for their injuries; (3) Plaintiffs continue to

suffer hardship from Good American’s ongoing discrimination; and (4) a permanent injunction

ending Good American’s discriminatory practices serves the public interest. See generally

Gniewkowski v. Lettuce Entertain You Enters., 251 F. Supp. 3d 908, 911 (W.D. Pa. 2017)

               A.      Plaintiffs Have Suffered Irreparable Injury That Cannot Be
                       Adequately Compensated By Money Damages

       To obtain a permanent injunction, a moving party must show that it will suffer irreparable

harm that is causally attributable to the challenged infringement. TD Bank N.A. v. Hill, No. 16-

2897, 2019 U.S. App. LEXIS 19687, at *36 (3d Cir. July 1, 2019). Furthermore, “The First

Circuit has held that the first two factors are satisfied on a showing of ‘substantial injury that is

not accurately measurable or adequately compensable by money damages.’” Donovan v. Philip

Morris USA, Inc., 268 F.R.D. 1, 26 (D. Mass. 2010) (quoting CoxCom, Inc. v. Chaffee, 536 F.3d

101, 112 (1st Cir. 2008)).

       In Lettuce Entertain you, this Court confirmed that plaintiffs who cannot access a public

accommodation’s online content suffer an injury-in-fact under Article III of the ADA. See

Gniewkowski v. Lettuce Entertain You Enters., 251 F. Supp. 3d 908, at 911. As described above,

plaintiffs assert that Defendant’s Website does not announce the promotional offer pop-up, so

screen-reader users will not know it is present. Compl. ¶ 23(a). Further, Plaintiffs assert that

“Defendant fails to ensure all features are operable using the keyboard.” Id. ¶ 23(b). This Court

                                                   6
            Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 7 of 13




found that similar allegations “constitute an injury-in-fact under Article III of the ADA.” Lettuce

Entertain You Enters., 251 F. Supp. 3d 908, at 920. These barriers pose an ongoing harm to

Plaintiffs that can only be remedied with injunctive relief ordering Good American to fix its

Website so that blind Americans can fully and equally access its online offerings.2

                  B.      The Balance of Hardships Favors an Injunction.

          Absent entry of a permanent injunction, Plaintiffs will suffer greater hardship than will

Good American if and when an injunction is ordered. While there is no evidence of serious

detriment to Defendant's business should the Court order it to comply with existing law,

Plaintiffs—and more than 8 million other Americans with visual disabilities—will be foreclosed

from ever patronizing Good American’s Website if the Court denies their request for injunctive

relief.3 Plaintiffs’ requested injunction is appropriately narrow to ensure that Good American

bring its Website into compliance with existing law under the ADA, and allows Good American

to continue offering its online goods and services during the remediation period. Thus, the

balance of hardships weighs in Plaintiffs’ favor.

                  C.      A Permanent Injunction Will Serve The Public Interest.

          The Americans with Disabilities Act of 1990, 42 U.S.C. 12101 et seq., established a

"comprehensive national mandate for the elimination of discrimination against individuals with



2
    Title III of the ADA specifically provides for the injunctive relief that Plaintiffs seek in this case.
      In the case of violations of…this title, injunctive relief shall include an order to alter
      facilities to make such facilities readily accessible to and usable by individuals with
      disabilities…Where appropriate, injunctive relief shall also include requiring
      the…modification of a policy[.]
42 U.S.C. § 12188(a)(2).
3
  See Perkins School of the Blind (Watertown, MA), America’s Blind Spot: What’s Preventing Us
From Including Those Who Are Blind in the Sighted World?, p. 5, available at
http://www.perkins.org/sites/default/files/perkins-americas-blind-spot-ebook.pdf (last accessed
July. 18, 2019).
                                                      7
         Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 8 of 13




disabilities." 42 U.S.C. 12101(b)(1). Congress found that “historically, society has tended to

isolate and segregate individuals with disabilities,” and that “such forms of

discrimination…continue to be a serious and pervasive social problem.” 42 U.S.C. 12101(a)(2).

Congress specifically found that persons with disabilities,

       continually encounter various forms of discrimination, including outright
       intentional exclusion, the discriminatory effects of architectural, transportation,
       and communication barriers, overprotective rules and policies, failure to make
       modifications to existing facilities and practices, exclusionary qualification
       standards and criteria, segregation, and relegation to lesser services, programs,
       activities, benefits, jobs, or other opportunities.
42 U.S.C. 12101(a)(5). As a result, “people with disabilities, as a group, occupy an inferior

status in our society, and are severely disadvantaged socially, vocationally, economically, and

educationally.” 42 U.S.C. 12101(a)(6). The permanent injunction that Plaintiffs request furthers

public interest by breaking from this “history of purposeful unequal treatment” and ensuring that

Plaintiffs and other individuals with disabilities can access Good American’s online content in

the future, and are not left in the dust of the Cyber Age.4

                                          CONCLUSION

       For the forgoing reasons, Plaintiffs respectfully request the Court enter a Default

Judgment against Defendant Good American, Inc.:

       1.      Declaring that at the commencement of this action, Good American was in

violation of Title III of the ADA and its implementing regulations in that Good American took




4
 “While we now may be coming to the realization that the Cyber Age is a revolution of historic
proportions, we cannot appreciate yet its full dimensions and vast potential to alter how we think,
express ourselves, and define who we want to be. The forces and directions of the Internet are so
new, so protean, and so far reaching that courts must be conscious that what they say today might
be obsolete tomorrow.” Andrews v. Blick Art Materials, LLC, Case No. 17-CV-767, 2017 WL
3278898, *1 (E.D. N.Y. Aug. 1, 2017) (a website accessibility case citing Packingham v. North
Carolina, 137 S. Ct. 1730, 1731 (U.S. 2017).
                                                  8
         Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 9 of 13




no action that was reasonably calculated to ensure that its Website, www.goodamerican.com, is

fully accessible to, and independently usable by, blind individuals.

       2.      Ordering, pursuant to 42 U.S.C. § 12188(a)(2), Defendant, and all persons and

entities in privity, combination, participation or acting in concert with Defendant, including but

not limited to its agents, servants, employees, franchisees, distributors, licensees, successors and

assigns, attorneys, officers and directors, whether on behalf of any other business entity

heretofore or hereafter created, shall take the following steps necessary to bring its Website,

www.goodamerican.com, into full compliance with the requirements set forth in the ADA and its

implementing regulations, so that it is fully accessible to, and independently usable by, blind

individuals. To ensure Defendant’s remediation plan is sufficient, Defendant shall:

               a.      retain, at its expense, ADASure (“Mutually Agreed Upon Consultant”),

who shall assist Defendant in improving the accessibility of its Website so that it complies with

version 2.0 of the Web Content Accessibility Guidelines (“WCAG 2.0 AA”) by conducting (1)

an accessibility audit on critical use paths within www.goodamerican.com for conformance with

WCAG 2.0 (AA) standards; (2) a 2-day onsite combined Developer/QA training session; and (3)

monthly testing for a period of two years after the Mutually Agreed Upon Consultant verifies

Defendant’s website conforms with WCAG 2.0 (AA) in a Letter of Conformance;

               b.      work with the Mutually Agreed Upon Consultant to ensure that all

employees involved in website development and content development be given web accessibility

training on a periodic basis calculated to achieve ongoing compliance with WCAG 2.0 AA;

               c.      work with the Mutually Agreed Upon Consultant to perform an automated

accessibility audit on a monthly basis to evaluate whether Defendant’s Website continues to

comply with WCAG 2.0 AA on an ongoing basis;



                                                  9
        Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 10 of 13




               d.      work with the Mutually Agreed Upon Consultant to perform end-user

accessibility/usability testing on a periodic basis with said testing to be performed by individuals

with various disabilities to evaluate whether Defendant’s Website continues to comply with

WCAG 2.0 AA on an ongoing basis;

               e.      incorporate    all   of   the   Mutually     Agreed     Upon

Consultant’s    recommendations within sixty (60) days of receiving the recommendations;

               f.      directly link from the footer on each page of the Website a statement that

indicates that Defendant is making efforts to maintain and increase the accessibility of its

Website to ensure that persons with disabilities have full and equal enjoyment of the

goods, services, facilities, privileges, advantages, and accommodations of the Defendant

through the Website;

               g.      work with the Mutually Agreed Upon Consultant to create an accessibility

policy that will be posted on its Website, along with an e-mail address and toll-free phone

number to report accessibility-related problems;

               h.      provide a notice, prominently and directly linked from the footer on each

page of the Website, soliciting feedback from visitors to the Website on how the accessibility of

the Website can be improved. The link shall provide a method to provide feedback, including an

accessible form to submit feedback or an email address to contact representatives knowledgeable

about the Web Accessibility Policy;

               i.      provide a copy of the Web Accessibility Policy to all web content

personnel, contractors responsible for web content, and Client Service Operations call center

agents (“CSO Personnel”) for the Website;




                                                 10
        Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 11 of 13




               j.       train no fewer than three of its CSO Personnel to automatically escalate

calls from users with disabilities who encounter difficulties using the Website. Defendant shall

have trained no fewer than three of its CSO personnel to timely assist such users with disabilities

within CSO published hours of operation. Defendant shall establish procedures for promptly

directing requests for assistance to such personnel including notifying the public that customer

assistance is available to users with disabilities and describing the process to obtain that

assistance; and,

               k.       modify existing bug fix policies, practices, and procedures to include the

elimination of bugs that cause the Website to be inaccessible to users of screen reader

technology.

       3.      Plaintiffs, their counsel and its experts may monitor the accessibility of the

Website for up to two (2) years after the date on which the Mutually Agreed Upon Consultant

validates the Website is free of accessibility errors/violations to ensure Good American has

adopted and implemented adequate accessibility policies. To this end, Plaintiffs, through their

counsel and its experts, shall be entitled to consult with the Mutually Agreed Upon Consultant at

their discretion, and to review any written material the Mutually Agreed Upon Consultant

provides Good American.

       4.      The Court shall retain jurisdiction for a period of two (2) years after the date on

which the Mutually Agreed Upon Consultant validates the Website is free of accessibility

errors/violations to ensure Good American has adopted and implemented adequate accessibility

maintenance policies.

       5.      Plaintiffs, as the prevailing party, may file a fee petition before the Court

surrenders jurisdiction. Pursuant to Pennsylvania v. Delaware Valley Citizens' Council for Clean



                                                 11
        Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 12 of 13




Air, 478 U.S. 546, 559 (1986), supplemented, 483 U.S. 711 (1987), and Garrity v. Sununu, 752

F.2d 727, 738-39 (1st Cir. 1984), the fee petition may include the costs to monitor Good

American’s compliance with the permanent injunction.

Dated: July 24, 2019                            Respectfully Submitted,

                                                 By: /s/ Benjamin J. Sweet
                                                 Benjamin J. Sweet
                                                 ben@sweetlawpc.com
                                                 THE SWEET LAW FIRM, P.C.
                                                 186 Mohawk Drive
                                                 Pittsburgh, PA 15228
                                                 Phone: (412) 742-0631

                                                 Jonathan D. Miller
                                                 jonathan@nshmlaw.com
                                                 NYE, STIRLING, HALE &
                                                 MILLER, LLP
                                                 33 W. Mission Street, Suite 201
                                                 Santa Barbara, CA 93101
                                                 Phone: (805) 963-2345

                                                 Counsel for Plaintiffs Karen Clark and Tera
                                                 Donahue




                                               12
        Case 2:19-cv-00501-AJS Document 94 Filed 07/24/19 Page 13 of 13




                                CERTIFICATE OF SERVICE

       I hereby certify that on July 24, 2019, I filed the foregoing document via CM/ECF, and

also served by U.S. mail on the following parties who have not appeared in this matter:

                                         Good American, Inc.
                                          c/o Lynanne Gares
                                         251 Little Falls Drive
                                        Wilmington, DE, 19808


                                                    /s/ Benjamin J. Sweet
                                                    Benjamin J. Sweet, Esq.




                                               13
